wo Oo SN DH OH SF W HO —

NY NO NY NH WK WH WKH NY NO HH HH RR ii ee
Co Sa BA HO FF WY HO KH Oo OO TO DQ BH TH HR W VP FY ©

 

 

Case 2:19-cr-00136-RSM Document1 Filed 07/09/19 Page 1 of 7

 

 

 

FILED ENTERED
——— LODGED RECEIVED
JUL 09 2019
AT SEATTLE

CLERK U.S. DISTRICT COURT
By STERN DISTRICT OF WASHINGTON

DEPUTY

U.S. Magistrate Judge Michelle L. Peterson

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff

V.
USO GENE HALE

Defendant.

 

 

no, MJIT- 3/4

COMPLAINT FOR VIOLATION
18 U.S.C. §§ 922(g)(1)

BEFORE United States Magistrate Judge Michelle L. Peterson, U. S. Courthouse,

Seattle, Washington.

COUNT 1

(Felon in Possession of a Firearm)

On or about February 7, 2019, in the City of Federal Way, within the Western
District of Washington, USO GENE HALE, knowing that he had been convicted of the

following crimes punishable by imprisonment for a term exceeding one year, to wit:

a. Unlawful Possession of a Firearm in the Second Degree, 14-1-00186-0, in
Clark County Superior Court, on or about April 6, 2015; and

COMPLAINT/HALE. - |

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo ~F DO tH SP WH KH

NM bv bw KH KO KO BRD BRD BRO ee ee
oO ~~ BN A ee WB HO SH ONO lUOHULULUl TUN OU OUR Ow ON Oh

 

 

Case 2:19-cr-00136-RSM Document1 Filed 07/09/19 Page 2 of 7

b. Escape in the Second Degree, 06-1-10074-0, in King County Superior
Court, on or about May 18, 2007;

did knowingly possess, in and affecting interstate and foreign commerce, the following
firearms, to wit: an Ejercito Argentino .45 caliber handgun and a Ruger .22 caliber
handgun, that had been shipped and transported in interstate and foreign commerce.

All in violation of Title 18, United States Code, Section 922(g)(1).

This Complaint is based upon the following information:

AFFIANT’S BACKGROUND

1. I am a Special Agent of the Federal Bureau of Investigation (FBI), and have
been employed with the FBI since September 17, 2017. I am currently assigned to the
violent crime/organized crime squad in the Seattle, Washington office. As an FBI
Special Agent, I have investigated a variety of narcotics and firearm related crimes,
including cases involving possession and distribution of narcotics, illegal trafficking of
firearms, and unlawful possession of firearms and ammunition.

2. During my FBI career, I have been involved in narcotics and felon in
possession of firearms and ammunition arrests and search warrants in drug trafficking,
organized crime, and trafficking of stolen property cases. I have authored affidavits in
support of federal warrant applications, participated in executing state and federal
warrants, and have interviewed drug and firearms traffickers and informants with
knowledge of drug and firearms trafficking. I have also served as a case agent on prior
federal criminal investigations into Drug Trafficking Organizations (“DTOs”) and other
criminal activity. I have participated in the debriefing of defendants, witnesses, and
informants, during which time I have discussed with them their criminal activity, to
include drug trafficking, firearms possession, and avoiding law enforcement detection,
among other crimes and activities. I have also discussed with and learned from other law

enforcement investigators regarding these matters as well.

COMPLAINT/HALE. - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo CO Ss DH WA Fe WY WL

SO BO KH KH NH KY NY NN NY —|— | BR Be RB Se ee Se eS
oo st HN UO BR WH LH KY CO CO 6B ATI HR A S&F WH NY KF CO

 

 

Case 2:19-cr-00136-RSM Document 1 Filed 07/09/19 Page 3 of 7

3. The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other law enforcement officers and
witnesses. I have also read reports written by law enforcement officers regarding the
incident in this case. This affidavit is intended to show merely that there is sufficient
probable cause for the above charge and does not set forth all of my knowledge about this
matter.

SUMMARY OF PROBABLE CAUSE

4. On February 6, 2019, Officer Travis Stevens of the Federal Way Police
Department was notified by the Auburn Police Department that USO HALE was believed
to have eluded a police officer in Auburn, Washington that night and was believed to be
driving a silver 2001 Volkswagen Beetle bearing Washington license plate AVU6791.
Officer Stevens conducted a Washington State Crime Information Center (WACIC) and
National Crime Information Center (NCIC) check of HALE and discovered that HALE
had two listed felony warrants: (1) Department of Corrections Escape Community
Custody No Bail and (2) Violation of the Uniform Controlled Substance Act (VUCSA)
from King County Superior Court. HALE also had a caution in WACIC/NCIC that
stated he was assaultive and resistive to law enforcement.

5. On February 7, 2019, Detective Justin Antholt, Officer Jason Ellis, and
Officer Stevens of Federal Way Police Department were conducting an extra patrol at
31455 13th Ave SW, Federal Way, King, Washington 98023 (the “Residence”). At
approximately 3:31 p.m., Detective Antholt observed a silver 2001 Volkswagen Beetle
(the “Vehicle”) parked in the driveway of the Residence and HALE seated in the front
passenger seat of the Vehicle. Multiple Federal Way Police Department officers began
conducting surveillance of the Vehicle. At approximately 8:31 p.m., the Vehicle left the
Residence and eventually parked at a nearby gas station in Federal Way. At the gas
station, Detective Antholt and Officer Austin Rogers positively identified HALE in the
driver's seat of the Vehicle.

COMPLAINT/HALE. - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SDN OH SF WY LH

mM NM BH Bw BK ND DD BRD ORO OO Oe ee
oOo sO A FP WH NH KF SF BO Se SID NH Fe WY NH KY CS

 

 

Case 2:19-cr-00136-RSM Document1 Filed 07/09/19 Page 4 of 7

6. A high risk stop was initiated on the Vehicle by K9 Officer Kyle Buchanan
in his fully marked patrol vehicle. HALE attempted to drive away from K9 Officer
Buchanan and multiple other Federal Way Officers who were on foot. As HALE
attempted to drive northbound through the parking lot of the gas station, the Vehicle was
pinned from the front and back by Federal Way Officers. HALE was told multiple times
he was under arrest. Officers directed HALE to exit the Vehicle multiple times, but he
refused. HALE was observed moving and reaching frantically into spaces in the Vehicle
that were not visible to the Officers. HALE looked at Officer Stevens and said “Move
your fucking car!” after attempting to reverse the Vehicle. Officer Stevens observed a
Caucasian female in the front passenger seat of the Vehicle who Officer Stevens knew as
A.R. Officer Stevens commanded A.R. to get out of the Vehicle, but A.R. refused.

7. The back windshield of the Vehicle was a plastic film. Detective Antholt,
with assistance from other officers who provided cover, cut a hole in the plastic film and
applied OC spray to the cabin of the Vehicle. After a short time, A.R. exited the Vehicle
followed by HALE. Once out of the Vehicle, HALE grabbed A.R. and positioned her
between himself and officers. HALE began to back away from the officers with A.R.
still positioned between himself and the officers. Officer Stevens told HALE to let go of
A.R. HALE turned A.R. towards Officer Stevens to position her between himself and
Officer Stevens. K9 Officer Buchanan deployed his K9, which contacted HALE. HALE
released A.R. at this time. HALE continued to resist with officers, but was eventually
taken into custody.

8. Upon securing HALE in custody, Officer Stevens looked inside the Vehicle
and in plain view observed two firearms in the passenger side floorboard. Specifically,
Officer Stevens saw a silver firearm barrel and a raised front sight post. Also in the
passenger side floorboard, Officer Stevens saw a pistol grip with a black handguard and
silver frame. In the backseat of the Vehicle and in plain view, Officer Stevens observed
tin foil with a black, burnt residue on it that Officer Stevens believed, based on training
and experience, to be drug paraphernalia. Officer Stevens sealed the Vehicle with

COMPLAINT/HALE. - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo CO JD HR FH FP W NY

No HO YY NY LY NY LY NY KH KR Be Se ee Se Re Re ee
oo sa NO A SR WD HY FF DS OO OO HS HR A Be DH HY KS OC

 

 

Case 2:19-cr-00136-RSM Document1 Filed 07/09/19 Page 5 of 7

evidence tape pending an application for a search warrant. The Vehicle was towed to the
Federal Way Police Department and secured in the police department’s evidence lot.
HALE was transported to Highline Hospital for medical treatment before being booked
into the SCORE jail on his confirmed warrants.

9. On February 8, 2019, Officer Stevens applied for and was granted a search
warrant for the Vehicle by the Honorable David A. Larson, King County Municipal
Court in Federal Way. Officer Stevens served the search warrant for and conducted the
search of the Vehicle. In the passenger side floorboard, Officer Stevens located two
loaded firearms. The first firearm was an Ejercito Agentino .45 caliber semi-automatic
pistol (serial number: 28241) with a loaded magazine inserted and a round in the
chamber. The Ejercito Argentino pistol was inside a holster, which contained a second
magazine loaded with additional .45 caliber bullets. The second firearm was a Ruger
22/45 .22 caliber semi-automatic pistol (serial number: 220-97689) with a magazine
inserted and no round in the chamber. The magazine contained one .22 caliber bullet. A
WACIC/NCIC check of the Ruger 22/45 pistol (serial number: 220-97689) showed the
firearm was reported as stolen by the Federal Way Police Department. The Ruger 22/45
pistol was confirmed to be stolen through Federal Way Records.

10. Inthe glovebox, Officer Stevens located a small plastic baggy containing a
brown substance that Officer Stevens believed, based on training and experience, to be
heroin. Officer Stevens located other items of drug paraphernalia within the Vehicle.
The suspected heroin, without packaging, weighed 3.86 grams. Officer Stevens used a
small amount of the suspected heroin in a NIK test kit A, in accordance with Washington
State Patrol Crime Lab Protocol. The NIK test kit A had a presumptive positive result for
opium or codeine. Officer Stevens then used a small amount of the suspected heroin in a
NIK test kit B, in accordance with Washington State Patrol Crime Lab Protocol. The
NIK test kit B had a presumptive positive result for codeine. Officer Stevens lastly used

a small amount of the suspected heroin in a NIK test kit K, in accordance with

COMPLAINT/HALE. - 5 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Co sa DW Ww SF BH HNO

o sa AO OH BR WY YY KF CO eo Be HD DH HH SF WY YH KH CS

 

 

Case 2:19-cr-00136-RSM Document1 Filed 07/09/19 Page 6 of 7

Washington State Patrol Crime Lab protocol. The NIK test kit K had a presumptive
positive result for heroin.

11. On February 8, 2019, Detectives Jon Postawa and Rob Jones of Auburn
Police Department conducted an interview of HALE in the SCORE jail located in Des
Moines, Washington. The interview of HALE was recorded by audio means after
consent was obtained from HALE. Prior to being asked questions about any criminal
activity, HALE was read his Miranda rights by Detective Postawa. HALE stated he
understood his rights, that he agreed to waive his rights, and that his waiver of rights was
voluntary. During the interview, HALE admitted to possessing the firearms located in
the Vehicle. HALE described the firearms as a .45 caliber black in color and a .22 caliber
45/22 black and grey in color. HALE said both firearms were heavy and therefore he
believed they were loaded. HALE acknowledged he knew he was prohibited from
possessing a firearm based on his prior felony convictions.

12. Special Agent Claudia Grigore of the Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF), a court-recognized “interstate nexus” expert who has
received specialized training in identifying the manufacturers and/or importers of
firearms and ammunition, has reviewed the make, model, caliber, and serial numbers of
the above firearms located by Officer Stevens in the Vehicle driven by HALE. She has
also reviewed photographs of the firearms. Based on her review, Special Agent Grigore
has opined that the firearms meet the definition of “firearm” under federal law and that
each of the firearms was manufactured outside the State of Washington. Therefore, the
above firearms necessarily had previously traveled in interstate or foreign commerce
before being recovered in King County, Washington.

13. Finally, I have reviewed the court records showing that USO G. HALE has
been convicted for the following crimes punishable by imprisonment for a term

exceeding one year:

COMPLAINT/HALE. - 6 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oo Oo SI DA HH SF W FPO —

BO bw NYO NY NH WN NY WK NHN HK HK HK RRO Re ee ee ee
oOo “sO UN USP UwDOULULDNYUlULMhLLlCUOOlUCUNOCOUClCOCUlUMN ONO OU ON Gr |

 

 

Case 2:19-cr-00136-RSM Document 1 Filed 07/09/19 Page 7 of 7

a. Unlawful Possession of a Firearm in the Second Degree, 14-1-
00186-0, in Clark County Superior Court, on or about April 6, 2015;
and

b. Escape in the Second Degree, 06-1-10074-0, in King County
Superior Court, on or about May 18, 2007;

In the above cases, HALE was sentenced to a term of imprisonment exceeding one
year. At the time of his arrest, HALE was also on supervision for a prior conviction.
CONCLUSION
14. Based on the foregoing, IJ respectfully submit that there is probable cause to
believe that USO G. HALE has committed the offense of: Felon in Possession of a
Firearm, in violation of Title 18, United States Code, Section 922(g)(1).
I declare under penalty of perjury that the statements above are true and correct to

the best of my knowledge and belief.

 

SHA McCANN, Spécial Agent
Feder. reau of Investigatio

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence, the Court hereby finds that there is probable cause to believe the Defendant

committed the offenses set forth in the Complaint.

DATED this Q, My of July, 2019

The Honorable Michelle L. Peterson
United States Magistrate Judge

COMPLAINT/HALE. - 7 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
